                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                               CASE NO. 3:19cr44/MCR

GUYLAND W. THOMPSON

                                       /

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, to which there have been no timely objections, and subject to this Court’s

consideration of the Plea Agreement pursuant to Fed. R. Crim. P. 11, the plea of

guilty of the Defendant, GUYLAND W. THOMPSON, to Counts One through

Twenty-Three of the Information is hereby ACCEPTED. All parties shall appear

before this Court for sentencing as directed.

      DONE and ORDERED this 13th day of May 2019.




                                       s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE
